                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

JOSEPH GRAY,                                                               PETITIONER
Reg. #90958-071

v.                          CASE NO. 2:19-CV-00101 BSM

DEWAYNE HENDRIX                                                           RESPONDENT

                                         ORDER

       After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. Nos. 9] is adopted. Gray’s petition [Doc. No. 1] is dismissed

without prejudice, and his motion to supplement the petition [Doc. No. 6] is denied as moot.

       IT IS SO ORDERED this 18th day of February 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
